DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 09/29/21 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,312,193, previously used) in view of Hung (US 2014/0252634, previously cited but not used).

at least one corner guard structure of the set of corner guard structures is placed proximate to at least one chip corner of the set of semiconductor chips (explicit on the figures); “wherein a coefficient of thermal expansion (CTE) of the set of comer guard structures is selected to ameliorate chip-package interaction (CPI) related failures due to differences between a CTE of the set of semiconductor chips and a CTE of the chip carrier” (the limitation “wherein a coefficient of thermal expansion (CTE) of the set of comer guard structures is selected to ameliorate chip-package interaction (CPI) related failures due to differences between a CTE of the set of semiconductor chips and a CTE of the chip carrier” is merely an intended use or a functional limitation that does not structurally distinguish over the corner guard structures of Chen which are capable of achieving the claimed intended use or function based on at least the fact that they are made of the same materials or the same material as the die like Applicants are doing; see col. 3 ln. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.). But Chen does not appear to explicitly disclose the chips on figs. 2-4 and the set of corner guard structures being solder bonded to the first surface of the chip carrier. 

	However, Chen discloses on fig. 6 and related text the dies electrically bonded to carrier 20 via solders 610a&610b, and Hung disclose solder bonding (as an alternative to using adhesives) stress isolation structures 120 (which are equivalent to the corner guard structures) to a surface of chip carrier (see at least figs. 1-23 and related text; see also [0020], [0023], [0026]-[0027], [0032] and [0035]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have solder bonded the set of semiconductor chips and the set of corner guard structures to the first surface of the chip carrier, and this as a non-inventive step of bonding such elements to a chip carrier according to known techniques in the art with a reasonable expectation of success (see MPEP 2143. B&C&D&E&G).

b.	Re claim 2, a comer guard structure is placed proximate to each comer of a semiconductor chip (figs. 2&4).

c.	Re claim 3, the set of semiconductor chips and the set of comer guard structures are comprised of a same material (col. 3 ln. 34-39).

d.	Re claim 4, the set of semiconductor chips and the set of comer guard structures are comprised of silicon (col. 3 ln. 34-39 implicitly means that the corner guards 40 can be made of silicon, and when the dies and the corner guards are made of the same material, it means the dies are made of silicon too).

e.	Re claim 5, a first material (which can be polysilicon or tantalum nitride or a silicide; see col. 3 ln. 20-31) for the set of comer guard structures is selected to have a similar CTE of the CTE of the set of semiconductor chips (polysilicon would have a CTE substantially equal to the one of the silicon chips; tantalum nitride is known to have a CTE of about 4.4 ppm/K, and the term “similar” is vague enough to consider such value similar to the CTE of silicon that is known to be about 2.5ppm/K; additionally, a silicide is a silicon alloy and would have a CTE similar to the one of silicon, and based on col. 3 ln. 34-39  that disclose making corner guard structures 40 with a material substantially the same as the one of the dies, it would have been obvious to one skilled in the art to and the first material is a different material than a semiconductor (silicon) used in the set of semiconductor chips (the materials pointed out above are different from the silicon of the dies; as for polysilicon, it is noted that dies are conventionally made with single crystal silicon wafers for superior performance instead of polysilicon, and polysilicon is different from single crystalline silicon in structure).

f.	Re claim 6, the set of corner guard structures are “L”-shaped and are oriented so that each leg of a comer guard structure is aligned parallel to an edge of a semiconductor chip (figs. 2-4).

g.	Re claim 7, at least one corner guard structure the set of corner guard structures is formed by two or more rectangular pieces of comer guard material (figs. 2-4).

h.	Re claim 8, the corner guard structures are placed selectively at some of the corners of the set of semiconductor chips, but not all of the comers (figs. 2-4).

i.	Re claim 9 and as per claim 1 rejection above, the set of semiconductor chips and the set of corner guard structures are solder bonded to the first surface of the chip carrier, and it would have been obvious to one skilled in the art before the effective filing date of the invention to have soldered bonded them using a same solder bonding step 

j.	Re claim 10, the set of semiconductor chips and the set of comer guard structures have an underfill (ensemble of unlabeled underfill on fig. 6 and epoxy adhesive disclosed in col. 3 ln. 8-19 as bonding the guards 40 to the top surface of substrate 20, noting that those underfill and epoxy adhesive are implicitly present in figs. 2&4 to achieve their bonding functions, or would have been obvious to one skilled in the art before the effective filing date of the invention to have provided to achieve their bonding function for the dies and guards 40) disposed between respective ones of the semiconductor chips and the first surface of the chip carrier.

k.	Re claim 11, Chen discloses an integrated circuit (IC) package device comprising: a set of semiconductor chips D3&D4 (or D1-D4; see figs. 2-4 and related text; see col. 2 ln. 44 to col. 3 ln. 54; see remaining of disclosure for more details); a set of comer guard structures 40; a chip carrier 20; wherein the set of semiconductor chips and the set of comer guard structure are bonded to a first surface of the chip carrier, wherein the set of semiconductor chips are in electrical contact with the chip carrier (as explained in claim 1 rejection above) and at least one corner guard structure of the set of corner guard structures is placed proximate to corners at least one chip corner of the set of semiconductor chips (explicit on figs. 2&4); “wherein a coefficient of thermal expansion (CTE) of the set of corner guard structures is selected to ameliorate chip-package interaction (CPI) related failures due to differences between a CTE of the set 

l.	Re claims 12, 13, 14, 15, 16, 17, 18 and 20, see respectively claims 2, 3, 4, 5, 6, 7, 8 and 10 rejections above.

m.	Re claim 19, the Examiner notes that the process limitations of “wherein the set of semiconductor chips and the set of comer guard structures are bonded to the first surface of the chip carrier using a same bonding step” found in product claim(s) 19 invoke the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  For example, anticipation of claim 19 does not require “wherein the set of semiconductor chips and the set of comer guard structures are bonded to the first surface of the chip carrier using a same bonding step”. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because they do not apply the rationale in the new combination of references applied to claims above in view of Applicants’ amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899